          Case 1:20-cv-05504-AT Document 13 Filed 07/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                            USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                           DOCUMENT
EMILY GALLAGHER, SURAJ PATEL,                                           ELECTRONICALLY FILED
KATHERINE STABILE, JILLIAN SANTELLA,                                    DOC #:
AARON SEABRIGHT, JAMES C. MCNAMEE,                                      DATE FILED: 7/22/2020 _
KRISTIN SAGE ROCKERMAN, MARIA
BARVA, MIRIAM LAZEWATSKY, MYLES
PETERSON, SAMANTHA PINSKY, CHRISTIAN
O’TOOLE, TESS HARKIN, CAITLIN PHUNG,
ANTONIO PONTEX-NUNEZ, individually and on
behalf of all others similarly situated,


                               Plaintiffs,
               -against-
                                                                           20 Civ. 5504 (AT)
NEW YORK STATE BOARD OF ELECTIONS; PETER
S. KOSINSKI, ANDREW SPANO, AND DOUGLAS                                         ORDER
KELLNER, individually and in their official capacities as
Commissioners of the New York State Board of Elections;
TODD D. VALENTINE, ROBERT A. BREHM,
individually and in their official capacities as Co-
Executive Directors of the New York State Board of
Elections; and ANDREW CUOMO as Governor of the
State of New York,

                         Defendants.
ANALISA TORRES, District Judge:

       On July 22, 2020, two Proposed Plaintiff-Intervenors, Maria D. Kaufer and Ethan Felder,

filed a motion to intervene in this action under Rule 24 of the Federal Rules of Civil Procedure.

ECF No. 11.

       It is ORDERED that Defendants shall include their response to the motion to intervene in

their opposition to Plaintiffs’ motion for preliminary injunctive relief, which is due by July 22,

2020. See ECF No. 6. It is further ORDERED that, if Plaintiffs oppose the motion to intervene,

they also shall inform the Court of their position by July 22, 2020.

       SO ORDERED.

Dated: July 22, 2020
       New York, New York
